Citation Nr: 1420271	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reopened the Veteran's claim for service connection for a left knee condition and denied it on the merits.  
	
In January 2014, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Service connection for a left knee condition was denied in an unappealed December 1970 rating decision on the basis that the evidence indicated a pre-service existence of a left knee condition which was not symptomatic one month prior to discharge, without a superimposed disease or apparent disablement.

2.  The evidence received since the December 1970 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.

3.  A left knee disability was noted on examination for entry into service.

4.  Pre-existing left knee disability was aggravated by military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2013).

2.  The criteria for service connection for a left knee disability based on aggravation have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and granted, no discussion of VA's duties to notify and assist is warranted.

II. New and Material Evidence

The Board recognizes that the RO did not mention reopening, it did address the matter of service connection for a left knee condition on the merits in the August 2011 rating decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for a left knee condition was initially denied in a December 1970 rating decision.  The RO determined that the Veteran had a pre-existing condition that was not aggravated in service.  The Veteran did not appeal the denial of his claim and the December 1970 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the December 1970 rating decision includes the Veteran's testimony at his January 2014 Board hearing.  The Veteran testified that his left knee did not bother him when he entered active duty service in 1967, but it began to bother him during basic training.  He also testified that when he went to Vietnam, he was marching 10 kilometers a day, which caused his left knee to bother him a lot.  When he complained of the pain to the doctors, he was given Darvon for the pain and was basically told to stop complaining.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claims that was previously lacking, i.e. evidence of aggravation of the Veteran's left knee disability in service.  The Veteran's testimony is therefore adequate evidence of aggravation to raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the claim is reopened.

III. Service Connection

The Veteran contends that service connection is warranted for a left knee disability as it was aggravated during his active duty service.  The Veteran stated that he had surgery prior to service in 1964 on his left knee after an injury.  While in basic training, the Veteran stated that his knee began to bother him after long marches with 60 pounds on his back, so he informed doctors in sick bay about it.  During advanced infantry training, the Veteran stated that he again informed doctors about his left knee problems, but was told not to worry about it.  When he went to Vietnam, he explained to the doctors at base camp that marching 10 kilometers a day caused him left knee pain and asked to be taken out of that task, but he was instead given Darvon and told to stop complaining.  The Veteran also stated that following service, he continued to seek treatment through VA and private orthopedic surgeons with regard to his left knee, and had two arthroscopic surgeries and has been told that the knee would have to be replaced.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).


In this case, in the pre-induction report of medical examination in May 1967, no knee conditions are noted.  However, in the pre-induction report of medical history in May 1967, the Veteran indicated that  he had suffered from "trick" or locked knee, and said that he had poor flexibility in his left knee.  He also noted that he had cartilage removed from his left knee at age 19.  In the physician's summary, the examining doctor noted the Veteran's left knee surgery and reported that his knee was currently "mildly symptomatic."  Accordingly, based on those records, the Board finds that a disability was noted at entry into service, and that the Veteran may not be presumed to have been sound at the time of entry.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

If a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153  arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

As an initial matter, the evidence of record establishes that the Veteran has a current disability.  The Veteran was diagnosed with degenerative joint disease of the left knee during private and VA treatment and upon VA examination in March 2013.

Service treatment records show that in August 1969, the Veteran complained of pain in the left knee, which increased with activity.  The Veteran was referred to orthopedics to determine if his service duty aggravated his knee condition.  That same month, the Veteran was seen in the orthopedic clinic, where it was noted that the Veteran was in ground infantry, during which time his knee had become more symptomatic.  The diagnosis was status post meniscetomy.  At separation in August 1969, the report of medical examination did not note any knee conditions, but the Veteran noted in his separation report of medical history that has or had before, swollen or painful joints, and "trick" or locked knee, and that he had a left knee operation prior to service.

With regard to the Veteran's statements of his worsening left knee disability during service, the Board finds that the Veteran's account of his worsening to be competent.  The Veteran is competent to describe symptoms he experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's testimony to be credible; his testimony is consistent with and supported by the service treatment records, which showed that the Veteran complained of and sought treatment for left knee problems while in service.  The Veteran's statements are also consistent with post-service treatment records which document continuous treatment for left knee pain following service.  Private treatment records document that the Veteran had two arthroscopic surgeries on his left knee in 1987 and 2004.  Prior to his 1987 surgery, private treatment records document that the Veteran stated that his left knee has been bothering him for about 20 years, which is at the time of his military service.  Resolving all reasonable doubt in the Veteran's favor, based on the Veteran's statements and his service treatment records, the Board concludes that there was an increase in severity of the Veteran's left knee disability during service.  

As the record shows an increase in the Veteran's left knee disability in service, the burden then shifts to VA to establish by clear and unmistakable evidence that any such increase was not beyond the normal progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that in a March 2013 VA Disability Benefits Questionnaire (DBQ), the VA examiner checked the box indicating that the Veteran's condition clearly and unmistakably existed prior to service, and was clearly and mistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, in his analysis, he concluded that the Veteran's current left knee disability was "not at least as likely as not altered or aggravated" by his service.  The examiner's opinion applies in the incorrect standard in this case.  Also, the VA examiner based his opinion solely on the evidence in the record and failed to consider the Veteran's competent and credible lay statements of increased knee problems during service.  Therefore, the March 2013 VA examination lacks probative value, and so it is not clear and unmistakable, and the government has not met its burden.

In sum, a left knee condition was noted on entry into service.  Moreover, the evidence shows some increase in severity of the Veteran's left knee condition while in service.  Accordingly, the Board finds that the presumption of aggravation was not rebutted and service connection for degenerative joint disease of the left knee is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a left knee disability is granted.

Entitlement to service connection for degenerative joint disease of the left knee based on aggravation is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


